Citation Nr: 0823851	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  94-46 310	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a 
lumbar strain.  

2.  Entitlement to a compensable rating for a scar from a 
lipoma removal in the left L-5 paraspinal region.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a heart disability due to prescribed medication.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
December 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The RO's June 1994 decision denied the veteran's September 
1993 claim for a rating higher than 20 percent for his low 
back disability and for a compensable rating for a low back 
scar.  The Board issued a decision in December 1996 also 
denying the claim for a higher rating for the low back 
disability.  The veteran appealed the Board's decision to the 
U. S. Court of Appeals for Veterans Claims (Court).  In a May 
1997 order, the Court vacated the Board's decision and 
remanded the case for further development and readjudication 
in compliance with directives specified.  

In March 1998, to comply with the Court's order, the Board 
remanded this case to the RO for additional development.  In 
a July 1998 decision, on remand, the RO increased the rating 
for the veteran's low back disability to 40 percent, 
retroactively effective from his September 1993 claim for a 
higher rating.  A subsequent, March 1999, RO decision denied 
his claim for a TDIU.  Upon receiving the case back from the 
RO for further appellate consideration, the Board issued a 
December 1999 decision denying a rating higher than 40 
percent for the low back disability and a TDIU.  The veteran 
appealed that decision to the Court.  In a March 2002 order, 
the Court vacated that decision and again remanded the case 
to the Board to address inadequacies of the recision and 
record, as well as to address the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  
In June 2003, to comply with the Court's order, the Board 
again remanded this case to the RO.  The Board also more 
recently remanded this case in September 2005.  

This appeal also stems from a September 2000 RO decision that 
denied a compensable evaluation for the veteran's low back 
scar and his claim for § 1151 compensation for a heart 
condition due to prescribed medication.  

Regrettably, the Board must again remand the claim for a TDIU 
to the RO via the Appeals Management Center (AMC) for further 
development and consideration.  However, the Board is going 
ahead and deciding the other claims.


FINDINGS OF FACT

1.  The veteran has the highest available schedular rating 
under the most favorable Diagnostic Code for his low back 
disability; his low back is not ankylosed.

2.  The veteran's low back scar is generally asymptomatic and 
does not cause any associated limitation of motion or 
function.  

3.  The veteran does not have additional heart disability 
from prescription medication as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA in providing the treatment in 
question.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for lumbosacral strain.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (effective prior to 
September 23, 2002 and effective from September 23, 2002, to 
September 26, 2003); and 5237 (2007).

2.  The criteria are not met for a compensable rating for the 
low back scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.118, DC 7805 (2007).

3.  The criteria are not met for § 1151 compensation for a 
heart disability due to medication prescribed during VA 
treatment.  38 C.F.R. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in October 
2002, May 2003, August 2003, and September 2005, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO did not issue VCAA notice letters prior to initially 
adjudicating the veteran's claims - the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But the decisions at issue in this appeal 
were promulgated prior to the enactment of the VCAA.  And in 
Pelegrini II, the Court clarified that in these situations VA 
does not have to vitiate those initial decisions and start 
the whole adjudicatory process anew, as if those decisions 
were never made.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that the intended purpose of the notice is not 
frustrated and he is given proper due process, i.e., an 
opportunity to participate effectively in the adjudication of 
his claims.  And this has occurred in this instance.

The October 2002, May 2003, and August 2003 VCAA letters were 
sent prior to the September 2003 supplemental statement of 
the case (SSOC), and the September 2005 VCAA letter was sent 
prior to the December 2007 SSOC - wherein the RO 
readjudicated the claims based on any additional evidence 
that had been received since the initial rating decisions, 
statement of the case (SOC), and any prior SSOC.  This is 
important to point out because the Federal Circuit Court has 
recently held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was nonprejudicial, i.e., harmless).  

With regard to the veteran's claims for higher ratings for 
his low back disability and scar, for increased-compensation 
claims, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate the claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant's disability is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent, i.e., noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6.

Here, because the Vazquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And as mentioned, 
in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
the Federal Circuit Court held that this type of notice error 
is presumed prejudicial and that it is incumbent upon VA, not 
the veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit cannot be awarded as a matter of law.  Sanders, 487 
F.3d at 889.  Additionally, consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error 
non-prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's low back disability and scar were provided 
to him in the December 2007 SSOC.  A reasonable person could 
be expected to read and understand these criteria, and that 
evidence showing his disabilities meet the requirements for 
higher ratings is needed for increases to be granted.  He 
also is represented by a veteran's service organization, the 
Disabled American Veterans (DAV), which presumably is aware 
of the requirements for obtaining higher ratings for the 
disabilities at issue and the particular nuances involved in 
VA's adjudicatory process.

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

It equally deserves mentioning that, in the December 2007 
SSOC, the veteran received the necessary information 
concerning the disability rating and effective date elements 
of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

And as for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs), VA medical records 
- including the reports of his VA compensation examinations, 
his private medical records, and the relevant portion of his 
Social Security Administration (SSA) records.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its March 
1998, June 2003, and September 2005 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a recent 
decision of the Court has held that, in determining the 
present level of a disability for any increased-evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Low Back Disability (Lumbar Strain)

The veteran asserts that he is entitled to an even higher 
rating for his 
service-connected lumbar strain, in part evaluated as 40-
percent disabling (up from 20 percent) under the former DC 
5295.  38 C.F.R. § 4.71(a) (2002).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of the veteran's low back 
disability, 38 C.F.R. § 4.71a, DC 5295, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000; VAOPGCPREC 7-2003.  See also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The 
amendments mentioned have established the effective dates 
without a provision for retroactive application.  Thus, the 
amendments may be applied as of, but not prior to, September 
23, 2002, and September 26, 2003, respectively.  



The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome (IVDS), DC 5243, to be evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes.  

The regulations regarding IVDS were revised effective 
September 23, 2002.  Under the revised regulations, IVDS 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Effective September 23, 2002, IVDS warrants a 40 percent 
evaluation when the veteran has incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks during the past 12 months.  A higher 60 percent 
evaluation is warranted when the veteran has incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  These criteria are the same in the 
amendment effective September 26, 2003.  

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating IVDS on Incapacitating Episodes, Note 1 
(2007).

The Board sees the AMC addressed both sets of amendments in 
its December 2007 SSOC.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).



VA has evaluated the veteran's low back disability under 
multiple Diagnostic Codes.  His condition was originally 
evaluated under 38 C.F.R. § 4.71a, DC 5295, specifically for 
lumbosacral strain.  But in the December 2007 SSOC, the AMC 
also evaluated his disability under the criteria for 
limitation of motion of the spine, IVDS, and the General 
Rating Formula for Diseases and Injuries of the Spine, before 
concluding that the older regulations set forth in DC 5295 
were most favorable to him.  

Prior to September 23, 2002, DC 5295, for lumbosacral strain, 
warranted a 40 percent evaluation when the disability was 
severe, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A higher evaluation is not available under DC 
5295.  38 C.F.R. § 4.71a (2002).  

Prior to September 23, 2002, DC 5292, for limitation of 
motion of the lumbar spine, warranted a 40 percent evaluation 
when the limitation was severe.  A higher evaluation also is 
not available under DC 5292.  38 C.F.R. § 4.71a (2002).  

Prior to September 23, 2002, DC 5293, for IVDS, warranted a 
40 percent evaluation when the disability was severe, with 
recurring attacks with intermittent relief.  A higher 60 
percent evaluation was warranted when the disability was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a (2002).  There is no 
evidence of record, however, indicating the veteran has a 
diagnosis of IVDS.  So the criteria in DC 5293 do not apply.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (indicating the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  The 
choice of diagnostic code should be upheld if supported by 
explanation and evidence).  See also Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992) (indicating any change in 
diagnostic code by a VA adjudicator must be specifically 
explained).  In any event there is no evidence of record 
indicating the veteran has ever had an incapacitating episode 
due to his lumbar spine disability.

Note also that the words "slight," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should be noted, as well, that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

As of September 26, 2003, a 40 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when forward flexion of the 
thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 
higher 50 percent evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
These amended criteria are less favorable to the veteran 
because there is no evidence of record suggesting he has 
ankylosis of his entire thoracolumbar spine (the combination 
of the thoracic and lumbar segments).  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
See, too, 38 C.F.R. § 4.71a, Note (5) to DCs 5235-5243, 
indicating in relevant part that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine is fixed in flexion or extension....  
Even accepting the veteran has "severe" limitation of 
motion in the lumbar segment of his spine, as contemplated by 
a 40 percent rating under the former DC 5292, this is not 
tantamount to also concluding he has ankylosis because he has 
retained some measureable range of motion in all directions 
(forward flexion, backward extension, right and left lateral 
flexion (bending to the right and left sides), and right and 
left lateral rotation).  That is to say, although his motion 
is severely restricted, it is not altogether eradicated.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran.  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, when, as here, a disability is assigned the maximum 
rating for loss of range of motion (keeping in mind the 
veteran already has the highest possible rating of 40 percent 
under the former DC 5292 for severe limitation of motion), 
application of the factors for functional loss is not 
required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  So 
the veteran may only receive a higher rating under a 
different diagnostic code or on an extra-schedular basis.  
See Butts, supra.

The veteran had a VA compensation examination in December 
1994.  He reported that a weapons rack fell on him, and that 
he had experienced continuous back pain since that incident 
and had been using a cane for the previous seven months.  
At the time of that examination, he had a 20 percent 
evaluation for his low back disability.  His backward 
extension was to 20 degrees (to 30 degrees is normal).  
See 38 C.F.R. § 4.71a, Plate V.  His forward flexion was to 
60 degrees (to 90 degrees is normal).  His left and right 
lateral flexion and rotation were all to 30 degrees (which is 
normal).  So he had full lateral flexion and rotation to each 
side and no more than slight limitation of backward 
extension, even accepting that his forward flexion was more 
limited, perhaps moderately so - fitting for the then 
existing 20 percent rating under the former DC 5292.  The 
examiner diagnosed chronic low back pain and lumbar 
scoliosis.  



In June 1998, the veteran had another VA examination.  He 
complained of chronic low back pain with stiffness.  He 
reported flare ups four to five times per month, lasting 15 
to 20 minutes.  Moving, lifting, bending, and standing 
aggravated his back pain.  He used a lumbosacral corset and 
walked with a cane.  He had a limp.  Upon examination, his 
forward flexion was to 60 degrees, extension to 25 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
lateral rotation to 30 degrees.  He experienced pain on 
motion at 40 degrees of flexion, 15 degrees of extension, and 
25 degrees of bilateral lateral rotation and flexion.  He 
could not walk on his heels, but could stand on his toes.  No 
incoordination was noted.  Mild diffuse tenderness over the 
lumbosacral spine was noted.  He did not have muscle atrophy 
in his low back or lower extremities.  An x-ray taken at the 
time of that examination had normal findings.  The examiner 
diagnosed chronic low back pain with normal x-ray findings.

In October 2002, the veteran had another VA examination.  The 
examiner reviewed the veteran's claims file for the pertinent 
medical and other history.  The veteran primarily complained 
of upper mid back pain, which he said occasionally radiated 
into his right leg.  He could walk for approximately two 
blocks before needing to rest.  He walked with a cane and 
leaned on it quite heavily.  He stated that his pain was 
constant and was aggravated when it rained and when he did 
any lifting.  Upon examination, his forward flexion was to 90 
degrees, his extension was to 20 degrees, his right and left 
lateral bending was to 20 degrees, and his right and left 
lateral rotation was to 50 degrees.  Right and left ankle and 
knee jerks were present.  He did not appear to be in pain 
during the examination.  During the sensory examination, he 
complained of hypoesthesia of the right lower extremity and 
no dermatome distribution.  He did not have any postural 
deformities or muscle spasm.  He did not demonstrate signs of 
fatigability or incoordination.  

The examiner concluded the veteran had no weakened movements, 
fatigability, incoordination, muscle atrophy, or skin changes 
indicative of disuse.  In the examiner's opinion, the 
veteran's pain would moderately affect his functional 
ability, but also noting this was "not born out by any 
objective findings on examination."  The examiner found that 
the veteran's back disability would "only minimally" limit 
his ability to perform average employment in a civil 
occupation.  X-rays taken at the time of that examination 
were within normal limits, except for mild narrowing of the 
L5 disc space.  The examiner diagnosed chronic low back pain 
with minimal findings on examination and x-rays.  

In April 2003, the veteran had a VA spine and neurological 
disorders examination.  The examiner reviewed the claims 
folder prior to meeting with the veteran.  The veteran 
reported that his symptoms and complaints were the same as at 
his prior October 2002 examination.  His ranges of motion 
were as follows:  flexion to 90 degrees, extension to 20 
degrees, right and left lateral bending to 30 degrees, 
and right and left lateral rotation to 50 degrees.  Ankle and 
knee jerks were +4 bilaterally.  He did not appear to be in 
pain during the examination.  X-rays showed some diminished 
height of the L5-S1 interspace.  

The examiner concluded the veteran's symptoms represented a 
functional, rather than organic condition since there were 
"absolutely no findings on examination which would support 
his chronic low back pain."  The examiner added that the 
veteran's service-connected lumbosacral strain had caused 
"little to no" disability.  The veteran also had a right 
upper extremity tremor, which the physician concluded was in 
no way related to the veteran's service-connected back 
disability.  

The veteran's most recent VA spine examination was in October 
2005.  The claims folder was again reviewed prior to that 
examination for the pertinent medical and other history.  The 
veteran complained of sharp, constant pain in his lumbar 
spine.  He rated it as 9.5 on a scale of 1 (not painful) to 
10 (most painful).  His current treatment was taking pain 
medication three times a day.  He denied flare-ups, weight 
loss, fevers, malaise, dizziness, visual disturbances, or 
bladder and bowel problems.  He had numbness and weakness of 
both lower extremities and some erectile dysfunction since 
about 1989.  He used a cane to walk and usually wore a brace 
on his lumbar spine, but did not wear it to the examination.  
He stated that he could walk about 45 feet in four or five 
minutes, but that he was unsteady on his feet.  



On objective clinical examination, the veteran had severe 
spasm with tenderness of the paraspinal muscles, bilaterally, 
from the L1-3 regions.  There was no kyphosis, scoliosis, or 
deformity of the spine.  Forward flexion was to 55 degrees, 
extension to 25 degrees, left lateral flexion to 24 degrees, 
right lateral flexion to 20 degrees, left rotation to 25 
degrees, and right rotation to 15 degrees.  All ranges of 
motion caused pain.  With repetitive use, there was pain, but 
no weakness, fatigue, lack of endurance, or additional 
limitation of motion.  A CT scan of the veteran's lumbosacral 
spine showed posterior and diffuse bulging annulus at L2-L3, 
L3-L4, and L4-L5.  He also had a moderate size posterior 
central disc herniation indenting upon the corresponding 
thecal sac and bulging annulus at L5-S1, and mild 
degenerative facet joints.  He was diagnosed with chronic 
lumbosacral spine strain with severe functional loss due to 
pain on right rotation, moderate functional loss due to pain 
on forward flexion, extension, right and left lateral 
flexion, and left rotation; and pain on all ranges of motion 
with repetitive use.  

As already explained, the amended rating criteria set forth 
in the General Rating Formula for Diseases and Injuries of 
the Spine are less favorable to the veteran.  There is no 
evidence of record that his forward flexion has ever been 
limited to 30 degrees or less.  Nor, as also already 
mentioned, is there any evidence that he has ankylosis of his 
thoracolumbar spine - unfavorable or favorable.  Therefore, 
his low back disability does not meet the criteria for a 40 
percent evaluation under the revised standards, much less the 
requirement - namely, ankylosis, for a rating higher than 
this.  38 C.F.R. § 4.71a (2007).  Rather, the criteria most 
favorable to him are those set forth in the former DCs 5292 
(for limitation of motion of the lumbar spine) and 5295 
(specifically for lumbosacral strain).  And he already has 
the highest available disability evaluation, i.e., 40 
percent, under both of these Diagnostic Codes.  38 C.F.R. 
§ 4.71a (2002).  Moreover, as also has been mentioned, since 
he is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 (the factors discussed in DeLuca) 
are applicable.  Johnston, 10 Vet. App. at 80.



So considering the evidence of record, the Board finds that 
the overall disability picture does not more nearly 
approximate the criteria for a higher 50 evaluation under the 
revised DC 5237 because the veteran does not meet the 
criteria for even the lesser 40 percent evaluation under this 
DC.  Also, he has the highest available disability evaluation 
under the former DCs 5292 and 5295.  38 C.F.R. § 4.7.  
So the preponderance of the evidence is against his claim for 
a rating greater than 40 percent for his low back disability.

Note, as well, that based upon the guidance of the Court in 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007), the Board has considered whether a staged rating is 
appropriate.  Since, however, the veteran's low back 
disability has never been more than 40-percent disabling at 
any time since one year prior to filing his claim for a 
higher rating, there is no basis to stage his rating.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2007).

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See also VAOPGCPREC 6-
96; Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



Scar

The veteran asserts that he is entitled to a higher rating 
for his service-connected scar, currently assigned a 
noncompensable (0 percent) rating under DC 7805.  
38 C.F.R. § 4.118.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2007), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders such as the 
veteran's scar.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  Therefore, the Board will evaluate his claim under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  However, the VA's 
Office of General Counsel determined in a precedent opinion 
that the amended rating criteria, if more favorable to the 
claim, can be applied only prospectively for periods from and 
after the effective date of the regulatory change.  The Board 
can apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  

The RO addressed the amended criteria in the December 2007 
SSOC.  It did not address the older criteria.  However, the 
older and amended criteria for DC 7805 are identical, so the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under DC 7805, the rater is instructed to rate the scar based 
on the extent it causes limitation of motion of the affected 
part.  38 C.F.R. § 4.118.  



The scar at issue is not on the veteran's head, face, or neck 
to warrant application of DC 7800.  The scar also is not deep 
and does not exceed 6 square inches to warrant application of 
DC 7801.  As well, the scar is not greater than 144 square 
inches to warrant application of DC 7802, nor is it unstable 
to warrant application of DC 7803.  Finally, the scar is not 
superficial or painful on examination to warrant application 
of DC 7804.  38 C.F.R. § 4.118; see also Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  

During the April 2003 VA neurological disorders and spine 
examination, the examiner noted the veteran's scar and stated 
that it was nontender.

The veteran had a VA scars examination in October 2005.  His 
scar was observed on the left paraspinal region of his back, 
at the L5 region.  The scar was 0.8 centimeters by 4 
centimeters.  There was no pain to palpation.  The scar was 
not adherent to the underlying tissue.  There was no 
irregularity, atrophy, scaliness, or shininess.  There was no 
loss of covering of the skin over the scar; the skin was not 
elevated or depressed; and there were no ulcerations or 
breakdown of the skin.  There was no soft tissue damage or 
loss due to the scar.  There was no inflammation, edema, or 
keloid formation.  The examiner diagnosed residuals of a scar 
of the lumber spine at the L5 region secondary to an old 
laceration.

The remainder of the veteran's post-service medical records 
does not show complaints or treatment related to the scar.  
There is no evidence of record suggesting his scar causes any 
associated limitation of motion in his left paraspinal area, 
certainly not more than already contemplated by the separate 
40 percent rating assigned for severe limitation of motion of 
his lumbar spine under the former DC 5292.  So in the absence 
of any evidence supporting this claim, the Board finds that 
the overall disability picture for the veteran's scar remains 
consistent with a noncompensable evaluation.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence is against 
this claim.  38 C.F.R. § 4.3.  



Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate for the 
veteran's scar.  However, his scar has remained essentially 
asymptomatic throughout the course of his appeal and, as 
such, a staged rating is unwarranted.  

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, suggesting the veteran's scar 
is not adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See also VAOPGCPREC 6-
96; Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to § 1151 Compensation for a Heart Disability

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358(a).

For claims, as here, filed on or after October 1, 1997, the 
veteran must show that the VA treatment in question resulted 
in additional disability, and further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).  The veteran filed his claim in July 2000.  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program has 
stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  See 38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, 
as distinguished from a remote contributing cause.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider, or furnished the 
medical treatment at issue without the veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may 
also be established where the veteran's additional disability 
was an event not reasonably foreseeable - to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed 
as part of the procedures for informed consent (in accordance 
with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

In this particular case at hand, the veteran alleges that 
medication (Propulsid) prescribed by a VA health care 
provider caused the veteran's heart disability.  



In October 2005, the veteran had a VA examination for his 
§ 1151 claim.  The examiner reviewed the veteran's claims 
folder prior to the examination for the pertinent medical and 
other history, including concerning the treatment at issue.  
It was noted that the veteran had a history of complaints of 
rapid heart beat at night.  No etiology was determined for 
this condition.  The veteran alleged that his blood pressure 
became elevated after taking prescription Propulsid for 
heartburn in 1997.  He reported experiencing angina three to 
four times a day, lasting for 25-30 minutes each time, which 
he said had been occurring since 1996 or 1997.  He also 
reported experiencing dyspnea, fatigue, and dizziness in the 
morning, and an episode of syncope three months prior to that 
examination.  He said his daily activities were not affected 
by his heart condition.  

On objective clinical examination, the veteran had a regular 
cardiac rhythm with no murmurs, clicks, rubs, or gallops.  
The examiner diagnosed arteriosclerotic heart disease with 
cardiac dysrhythmia, stable with unknown ejection fraction, 
and uncontrolled essential hypertension.  The examiner did 
not provide an opinion as to whether Propulsid caused the 
veteran's heart problems or hypertension.  

In December 2007, however, a VA physician reviewed the 
veteran's claims folder in order to opine as to whether 
Propulsid caused additional heart disability.  It was not 
another examination, rather, a request for an opinion 
concerning this claimed correlation.  The designated 
physician stated that the examiner who had originally seen 
the veteran for his compensation examination no longer worked 
at the hospital.  After reviewing the veteran's claims file, 
this physician noted the veteran had been treated for 
hypertension since 1997.  He alleged that his blood pressure 
became elevated after taking Propulsid for heartburn in 1997.  
He complained of his heart beating fast, mainly at night.  An 
echocardiogram showed normal results.  He was diagnosed with 
essential hypertension and arteriosclerotic heart disease 
with cardiac arrythmia.  The examiner noted the veteran was 
prescribed Propulsid in October 1998, and the examiner could 
not tell from the record how long the veteran took Propulsid.  
An October 1998 progress note showed complaints of a funny 
sensation in his chest, mostly at night.  An 
electrocardiogram showed sinus bradycardia (heart rate 56 
beats per minute) with occasional premature atrial complex.  
The examiner stated that "these findings are not clinically 
relevant."  The veteran's blood pressure was 130/88 on the 
day he complained of the chest sensation.  His blood pressure 
from a visit a few days earlier was 158/98.  In November 
1998, his blood pressure was 158/94, and he was noted to be 
"doing OK."  This physician further noted the veteran was 
prescribed Felodipine for blood pressure as early as 1990.  
At the time of the claims folder review, the veteran was on 
Maxzide and Valsartan for blood pressure, and aspirin, 
Omeprazole, and Elavil.  A February 2007 electrocardiogram 
was normal.  Additionally, an October 2005 electrocardiogram 
was normal.  

The physician indicated Propulsid (also known as Cisapride) 
was known to cause prolonged QT interval (the time between 
the QRS complex (beginning of the electrocardiographic wave 
representing ventricular depolarization and the end of the T-
wave), ventricular arrythmia, and torsades de pointes (an 
atypical rapid ventricular tachycardia with periodic waxing 
and waning of amplitude of the QRS complexes on the 
electrocardiogram as well as rotation of the complex about 
the isoelectric line).  See Dorland's Illustrated Medical 
Dictionary 1924 (30th ed. 2003).  However, this physician 
concluded the veteran had hypertension for several years 
prior to the prescription of Propulsid.  Based upon the 
information of record, the physician thought the veteran was 
first prescribed Propulsid in October 1998.  Also based upon 
the record, the physician concluded that the Propulsid was 
less likely than not responsible for high blood pressure, 
aggravation of blood pressure, or other cardiac problems in 
the veteran.

This December 2007 medical opinion is entitled to a lot of 
probative weight because it was based on an objective, 
independent review of the claims file for the pertinent 
medical and other history and, although it did not involve a 
personal examination of the veteran, nonetheless considered 
the findings from his prior VA compensation examination - 
including the one specifically requested to determine whether 
his § 1151 claim has merit.  So the December 2007 opinion, 
which is clearly unfavorable, has the proper factual 
foundation.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); and Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Moreover, this opinion 
is uncontroverted.

The evidence of record does not show the veteran has 
additional heart disability as a result of taking VA-
prescribed Propulsid.  There is no medical evidence on file 
suggesting he does, indeed, as mentioned, quite the contrary.  
His claim for § 1151 compensation therefore must be denied 
because the preponderance of the evidence is unfavorable, in 
turn meaning the doctrine of reasonable doubt does not apply.  
See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.102; see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Even if the Board were to assume for the sake of argument 
that the veteran does have additional heart disability, this 
claim still could not be granted because the causation 
requirements are not met.  The evidence does not show that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
prescribing Propulsid, or that the proximate cause of the 
disability was an event that was not reasonably foreseeable.  
No evidence in the veteran's claims folders indicates that an 
act of carelessness, negligence, lack of proper skill, error 
of judgment, or similar fault on the part of VA occurred.  


ORDER

The claim for a rating higher than 40 percent for the low 
back disability is denied.  

The claim for a compensable rating for the low back scar is 
denied.  

The claim for § 1151 compensation for a heart disability is 
denied.  




REMAND

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability, that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  In 
such an instance, if there is only one service-connected 
disability, it must be rated at 60 percent or more; if there 
are two or more service-connected disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

The veteran has two service-connected disabilities, 
lumbosacral strain evaluated as 40-percent disabling and a 
scar which has a noncompensable (0 percent) evaluation.  His 
combined rating, considering both disabilities, is 40 
percent.  38 C.F.R. § 4.25.  Therefore, he does not meet the 
threshold minimum rating requirements of 38 C.F.R. § 4.16(a) 
for consideration of a TDIU.  There remains, however, 
the question of whether he is entitled to a TDIU on an extra-
schedular basis under 38 C.F.R. § 4.16(b) and § 3.321(b)(1).  
But this cannot be determined without first remanding this 
claim to the RO, via the AMC, to obtain additional relevant 
records.  

The RO obtained the veteran's Social Security Administration 
(SSA) records from the 1990s and 2000, which showed an 
unfavorable disability determination.  However, more 
recently, in January 2008, the veteran submitted SSA records 
indicating that SSA had found him to be disabled beginning in 
May 2004.  This favorable disability determination and any 
related evidence has not been obtained and may provide 
evidence supporting his VA claim for a TDIU.  
So this evidence must be obtained before deciding the appeal 
of this claim. 38 C.F.R. § 3.159(c)(2).  See also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992) and Marciniak v. Brown, 
10 Vet. App. 198, 204 (1997); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).



Accordingly, the TDIU claim is REMANDED for the following 
development and consideration:

1.  Obtain the veteran's SSA records that 
are not currently on file, including all 
medical records that formed the basis of 
the favorable decision concerning his low 
back disability.  The evidence used to 
support the favorable determination that 
he has been disabled since May 2004 and a 
copy of the favorable decision should be 
among these records.  The efforts to 
obtain these records should be 
documented, and any evidence received in 
response to this request should be 
associated with the claims folder for 
consideration.  If attempts to obtain 
these records are unsuccessful, and 
further attempts to obtain them would be 
futile, then also document this in the 
file and notify the veteran accordingly.

2.  Then readjudicate the TDIU claim in 
light of any additional evidence 
obtained.  If this claim is not granted 
to the veteran's satisfaction, send him 
and his representative a SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


